Citation Nr: 0629684	
Decision Date: 09/19/06    Archive Date: 09/26/06

DOCKET NO.  04-03 325A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for bilateral stress 
reaction of the shin.

2.  Entitlement to service connection for right knee pain.

3.  Entitlement to service connection for left knee patellar 
tendonitis.

4.  Entitlement to service connection for adjustment disorder 
with mixed emotional features and disorder of conduct, and 
panic disorder without agoraphobia.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Chaplin, Counsel


INTRODUCTION

The veteran served on active duty from January 1996 to April 
1998.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a June 2002 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
that denied entitlement to service connection for bilateral 
stress reaction of the shin; for adjustment disorder with 
mixed emotional features and disorder of conduct, and panic 
disorder without agoraphobia; for right knee pain; and for 
left knee patellar tendonitis.

The appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, D.C.


REMAND

The United States Court of Appeals for Veterans Claims 
(Court) has held that 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to inform a claimant of which evidence 
VA will provide and which evidence claimant is to provide, 
and that the Board must remand for the issuance of complying 
notice where VA failed to do so.  See Quartuccio v. Principi, 
16 Vet. App. 183 (2002); see also 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  Although notice letters for increased rating and 
nonservice-connected pension claims were issued, no notice in 
accordance with the 38 U.S.C.A. § 5103 and 38 C.F.R. § 3.159 
has been provided to the veteran regarding her claims for 
service connection.  

In addition, service medical records show treatment in 
service for a psychiatric disorder diagnosed as adjustment 
disorder, panic disorder, and personality disorder.  Evidence 
of record shows the veteran receives benefits from the Social 
Security Administration (SSA) for affective disorder and 
anxiety related disorder.  Post service medical records show 
a diagnosis of bipolar disorder, depressed with no psychotic 
features, and polysubstance dependence (in full remission).  
VA outpatient treatment records in 2002 and 2003 show 
treatment for a psychiatric disorder.  The Board finds that 
an examination is needed in order to decide the claim.  
38 C.F.R. § 3.159(c)(4).

Accordingly, the case is REMANDED for the following action:

1.  Issue a notice letter to the veteran 
consistent with the notice requirements of 
the 38 U.S.C.A. § 5103 and 38 C.F.R. 
§ 3.159 on the issues of entitlement to 
service connection for bilateral stress 
reaction of the shin; adjustment disorder 
with mixed emotional features and disorder 
of conduct, and panic disorder without 
agoraphobia; right knee pain; and left 
knee patellar tendonitis.  A copy of that 
letter should be filed in the claims 
folder.

2.  Schedule the veteran for a psychiatric 
examination for disorders other than post-
traumatic stress disorder (PTSD).  The 
claims folder must be provided to and be 
reviewed by the examiner in conjunction 
with the examination.

a)  The examiner should diagnose all 
current psychiatric disorders.
b)  The examiner should provide an 
opinion as to whether it is at least 
as likely as not (50 percent or 
greater probability) that the 
veteran suffers from any psychiatric 
disorder (other than PTSD) that can 
be directly related to service, or 
to any symptoms shown in service or 
within the first year after 
separation from service
c)  If a mental disorder pre-existed 
service, the examiner should provide 
an opinion whether it is as likely 
as not that any preexisting mental 
disorder was aggravated during the 
veteran's service.

If the examiner is unable to provide the 
requested information with any degree of 
medical certainty, the examiner should so 
indicate.

3.  After undertaking any other 
development deemed essential in addition 
to that specified above, the RO should 
readjudicate the veteran's claim.  If any 
benefit sought on appeal remains denied, 
the appellant and her representative 
should be provided a supplemental 
statement of the case and should be given 
an opportunity to respond, before the case 
is returned to the Board.   

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).




_________________________________________________
HARVEY P. ROBERTS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).

